Citation Nr: 1452118	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD) with depression, anxiety, substance abuse, sleep disorder, and encopresis.

2.  Entitlement to service connection for pancreatitis, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for hammer toes.

4.  Entitlement to service connection for a skin disorder of the face.

5.  Entitlement to service connection for pes planus with corns and calluses.

6.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction was subsequently transferred to the RO in Milwaukee, Wisconsin.

A hearing was held before the undersigned in August 2014.  The transcript is of record.

The Veteran's substantive appeal, submitted in September 2010, indicated that the only issue that the Veteran sought to appeal was entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  In this case, the Board identified the issue of entitlement to service connection for pancreatitis at the hearing in August 2014.  Accordingly, VA has impliedly accepted the appellant's substantive appeal with regard to entitlement to service connection for pancreatitis.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Here, the issue certified to the Board on appeal were entitlement to service connection for PTSD with depression, anxiety, substance abuse, sleep disorder, and encopresis.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.

In a statement received in January 2010 the Veteran reported, "I want to file a claim for non service connection."  It appears that the Veteran is claiming entitlement to nonservice-connected pension.  As this has not been addressed by the RO, the Board REFERS it to the RO for appropriate action.

At the hearing the Veteran's representative raised the issue of entitlement to service connection for a heart disorder, to include as secondary to an acquired psychiatric disorder.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran reports that he was personally assaulted in service.  There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999); See also VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id. 

These "other types of evidence" may corroborate his account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault.

Although the Statement of the Case provided the Veteran with a copy of 38 C.F.R. § 3.304(f), review of the claims folder does not reveal that the Veteran has been provided notice specific to his contention that he was the victim of a rape during active service.  This must be accomplished on remand.

The Veteran receives treatment from the VA and reports that he has received treatment at the VA Medical Centers in Milwaukee, Wisconsin, Madison, Wisconsin, Dayton, Ohio, and Cincinnati, Ohio.  He also reports treatment at the Edward Hines, Jr. VA Hospital and the VA in Maywood, Illinois.  Review of the records reveal that the Veteran was followed at the Joliet Community Based Outpatient Clinic (CBOC).  Review of the claims file does not reveal treatment records dated since June 2010 and does not appear to contain records from the VA Medical Centers in Madison, Wisconsin, Dayton, Ohio, or the Joliet CBOC.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has identified that he receives Social Security Administration (SSA) benefits for congestive heart failure, pulmonary hypertension, and other things related to them.  However, the records regarding the application for these benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) ; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Thus, on remand attempts must be made to obtain the Veteran's complete SSA record.

Review of the claims file reveals that in August 2007 the Veteran was diagnosed with left second toe reducible hammertoe deformity.  Other records reveal a diagnosis of acquired hammertoe.  The Veteran has competently reported that he developed hammertoe of the toe next to the big toe on both feet during service.  However, the Veteran also reported that he was not treated in service for his toe disability.  As the Veteran has competently reported hammertoe deformities since service and the Veteran has been diagnosed with hammertoe during the period on appeal, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has identified a disciplinary action during service as a marker of his in service personal assault.  In addition, the Veteran has submitted a statements from individuals who indicate that they served at the same time as the Veteran and that the Veteran confided the incident to them during service.

Social workers have completed reviews of the Veteran and have identified PTSD/MST and have reported the Veteran being seen for individual therapy for treatment incident that occurred in service in 1983.  It is noted that the Veteran never reported the incident and since that time has had symptoms of PTSD including flashbacks, nightmares of the incident, anger, inability to get along with coworkers and authority figures.  He reported he has worked in security and has been unable to maintain steady employment in any job.  The longest job he ever held was three years.  He had difficulty sleeping and had numerous medical problems including diabetes mellitus. 

A VA psychiatrist, in an evaluation dated in May 2010, indicated that the Veteran complained of military sexual trauma.  He reported being raped in service.  The trauma reported by the Veteran during CAPS was MST.  The Veteran was diagnosed with PTSD, major depressive disorder, recurrent, moderate, opioid dependence, sustained full remission, alcohol dependence, sustained full remission, and nicotine dependence.  A history of trauma was noted under Axis IV.  

As indicated above, 38 C.F.R. § 3.304(f)(5) states that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault has occurred."

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's acquired psychiatric disorder the Veteran must be afforded a VA medical examination.

Since the outcome of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD with depression, anxiety, substance abuse, sleep disorder, and encopresis may impact on the Veteran's claims of entitlement to service connection for pancreatitis, to include as secondary to an acquired psychiatric disorder, and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for PTSD, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claims of entitlement to service connection for pancreatitis, to include as secondary to an acquired psychiatric disorder, and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for PTSD until the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD with depression, anxiety, substance abuse, sleep disorder, and encopresis is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran from the VA Medical Centers in Madison, Wisconsin, Dayton, Ohio, and from the Joliet CBOC.  Attempt to obtain and associate with the claims file all VA medical records regarding the Veteran from the VA Medical Centers in Milwaukee, Wisconsin and Cincinnati, Ohio, and from the Edward Hines, Jr. VA Hospital and the VA in Maywood, Illinois, dated since June 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Obtain complete copies of any SSA decisions on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hammertoe disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hammertoe disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a.  whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b.  whether it is at least as likely as not (probability of at least 50 percent) as not that any currently manifested PTSD is etiologically related to the Veteran's in-service stressor(s).  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record.

c.  If a psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such disorder is etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

